13 N.Y.3d 887 (2009)
2009 NY Slip Op 91211
921 N.E.2d 600
893 N.Y.S.2d 833
CHIEF JUDGE OF THE STATE OF NEW YORK et al., Appellants-Respondents,
v.
GOVERNOR OF THE STATE OF NEW YORK, Defendant, and
SPEAKER OF THE NEW YORK STATE ASSEMBLY et al., Respondents-Appellants.
Motion No: 2009-1327
Court of Appeals of New York.
Submitted December 7, 2009.
Decided December 15, 2009.
Chief Judge LIPPMAN taking no part.
Motion by Fund for Modern Courts for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.